Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-21-2003

USA v. Woods
Precedential or Non-Precedential: Precedential

Docket 01-3565




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Woods" (2003). 2003 Decisions. Paper 819.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/819


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed January 21, 2003

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-3565

UNITED STATES OF AMERICA,

v.

NAFIS WOODS,
a/k/a DARNELL BENNETT,
       Appellant

On Appeal From the United States District Court
For the Eastern District of Pennsylvania
(D.C. Criminal No. 00-cr-00273-2)
District Judge: The Honorable Robert F. Kelly

Submitted Under Third Circuit LAR 34.1(a)
November 4, 2002

Before: BECKER, Chief Judge, McKEE and
HILL* Circuit Judges.

(Filed: January 21, 2003)
_________________________________________________________________

* The Honorable James C. Hill, United States Circuit Judge for the
Eleventh Circuit Court of Appeals, sitting by designation.


       PATRICK L. MEEHAN
       United States Attorney

       LAURIE MAGID
       Deputy United States Attorney for
       Policy and Appeals

       ROBERT A. ZAUZMER
       Assistant United States Attorney
       Senior Appellate Counsel

       TERRI A. MARINARI
       Assistant United States Attorney
       Office of United States Attorney
       615 Chestnut Street
       Philadelphia, PA 19106

       Counsels for Appellee
       United States of America

       PAUL J. HETZNECKER
       Hetznecker & Meehan
       1420 Walnut Street
       Suite 911
       Philadelphia, PA 19102
       Counsel for Appellant
       Nafis Woods

OPINION OF THE COURT

BECKER, Chief Judge.

This is an appeal by defendant Nafis Woods from his
conviction in a federal carjacking case, an offense which
requires proof that the stolen vehicle was transported in
interstate commerce. The government’s only evidence of
interstate commerce was the testimony of FBI Special Agent
Jay Heine, who testified that he was able to trace the
minivan’s unique vehicle identification number to a
manufacturing plant located in Tarrytown, New York, using
the database maintained by the National Insurance Crime
Bureau. Woods objected to this testimony at trial on the
ground that it was inadmissible hearsay, and were he

                                  2


correct, we would be forced to vacate his carjacking
conviction. We conclude, however, that the interstate
commerce evidence is admissible pursuant to Fed. R. Evid.
803(17), which admits "[m]arket quotations, tabulations,
lists, directories, or other published compilations, generally
used and relied upon by the public or by persons in
particular occupations." Because we reject the other
arguments that Woods raises in his appeal,1 we will affirm
the judgment.

I. Facts and Procedural History

Mack Pressley, the victim of the crime, was an employee
of the Philadelphia Inquirer who, using his 1990 Chevrolet
Lumina minivan, delivered newspapers to apartment
complexes in the Chestnut Hill section of Philadelphia.
While on his paper route, Pressley was held up at gunpoint
by two individuals who then stole his minivan. When a
police officer stopped the stolen minivan later that day and
arrested Woods, the officer removed from the vehicle its
Vehicle Identification Number ("VIN"), which he recorded on
a police form.

Woods was arraigned before the District Court for the
Eastern District of Pennsylvania, where he entered a plea of
not guilty to the crime of armed carjacking. At trial, the
government offered the testimony of Special Agent Heine to
prove that the stolen minivan was involved in interstate
commerce, a necessary element of carjacking pursuant to
18 U.S.C. S 2119. Heine, who for four years had been
responsible for conducting FBI investigations involving
property that is transported or shipped in interstate
commerce, explained that every vehicle that is
_________________________________________________________________

1. Woods also contests his conviction on four other counts including
conspiracy to commit armed carjacking, carrying a semi-automatic
weapon during and in relation to a crime of violence, brandishing a
semi-automatic weapon during and in relation to a crime of violence, and
possession of a semi-automatic assault weapon by a convicted felon. He
argues that we must reverse these convictions because the District Court
gave an improper jury instruction regarding conflicting identification
testimonies. We find this argument, which is reviewed under a plain
error standard, to be plainly without merit.

                                3


manufactured in the world is given by its manufacturer a
unique serial number, known as a VIN number, which
consists of seventeen digits. (Supp. App. 555.) He testified
that, based on his years of experience, he is familiar with
what each of the seventeen digits means to those in the
trade. (Id. at 556-57.) In this case, he explained, he was
able to consult and rely upon the National Insurance Crime
Bureau’s national database to determine that the minivan’s
VIN number traced back to a manufacturing plant located
in Tarrytown, New York, a clear indication that the vehicle
had been transported in interstate commerce. (Id. at 763.)
Woods’s counsel objected to this testimony on the ground
that it was hearsay falling without any exception, but the
Court overruled the objection and admitted Heine’s
testimony into evidence.

The jury returned a verdict of guilty on the carjacking
count. Woods filed no motion for a judgment of acquittal or
for a new trial, although he did request a downward
departure from the Sentencing Guidelines that the District
Court denied after hearing argument. (Supp. App. 755-56.)
The Court sentenced Woods to 204 months imprisonment,
five years supervised release, and a special assessment of
$500. (Id.) Woods appeals on the ground that the evidence
was insufficient to support his conviction since the
government’s only evidence of interstate commerce, Special
Agent Heine’s testimony, was inadmissible hearsay.

The District Court exercised jurisdiction pursuant to 18
U.S.C. S1321, and we note appellate jurisdiction pursuant
to 28 U.S.C. S1291. We review the District Court’s evidence
ruling for abuse of discretion. See United States v. Tyler,
281 F.3d 84, 98 (3d Cir. 2002).

II. Discussion

The federal carjacking statute requires proof that a
vehicle was transported, shipped, or received in interstate
commerce. See 18 U.S.C. S2119. The government’s only
evidence of interstate commerce was the testimony of FBI
Special Agent Heine, to which Woods objected on the
ground that it was inadmissible hearsay. Federal Rule of
Evidence 801 defines hearsay as "a statement, other than

                                4


one made by the declarant while testifying at the trial or
hearing, offered in evidence to prove the truth of the matter
asserted," and Rule 802 further provides that"[h]earsay is
not admissible except as provided by these rules."

Woods submits that Heine’s testimony was hearsay
because he had no personal knowledge of the minivan’s
origin, and that it fell without any exception. His brief
implies that he considers only one exception plausible: that
for business records under Rule 803(6). The business
records exception allows into evidence data kept in the
course of a regularly-conducted business activity, so long
as it is the business’s regular practice to keep such records
and the records themselves indicate no lack of
trustworthiness. Fed. R. Evid. 803(6). The problem here,
Woods argues, is that while courts admit testimony by
government agents who are familiar with the record keeping
system, see United States v. Franco, 874 F.2d 1136 (7th
Cir. 1989), the government laid no such foundation for
Heine.

The government takes no position as to whether Heine’s
testimony is admissible under Rule 803(6) and/or Rule
807, the residual catchall exception to the hearsay rule. It
instead grounds its argument for admissibility in Rule
803(17), which allows into evidence "[m]arket quotations,
tabulations, lists, directories, or other published
compilations, generally used and relied upon by the public
or by persons in particular occupations." Fed. R. Evid.
803(17). Although this Court has not had occasion to
comment on this particular hearsay exception, many others
have considered it in similar cases. See, e.g., United States
v. Goudy, 792 F.2d 664, 674 (7th Cir. 1986) (admitting a
bank directory showing the "routing number" prefix for Los
Angeles); United States v. Olson, 1995 WL 746177 at *1 (9th
Cir. 1995) (admitting a "Gun Trader’s Guide" that indicated
where a firearm was manufactured); United States v.
Pezzulo, 4 F.3d 1006 (1st Cir. 19993) (admitting the
publication "County Comps," which contained data
regarding the monthly listings of properties sold, the sales
prices, and the dates the sales were closed).

We believe that Woods might be correct regarding Rule
803(6); certainly, Heine is no custodian of records with

                                5


personal knowledge of how the NICB compiles and
maintains its database. Nevertheless, we need not reach
that issue because we conclude that Heine’s testimony is
admissible under Rule 803(17).2Weinstein’s Federal
Evidence explains that:

       As with other hearsay exceptions, the admissibility of
       market reports and commercial publications under
       Rule 803(17) is predicated on the two factors of
       necessity and reliability. Necessity lies in the fact that
       if this evidence is to be obtained, it must come from
       the compilation, since the task of finding every person
       who had a hand in making the report would be
       impossible. Reliability is assured because the compilers
       know that their work will be consulted; if it is
       inaccurate, the public or the trade will cease consulting
       their product.

5 Weinstein’s Federal Evidence S 803.19[1] (Matthew Bender
2002). The Federal Rules of Evidence Manual agrees,
explaining that "[t]he Rule does not apply unless the
proponent establishes that the reports are relied upon by
the public or by people in a relevant field." Saltzburg,
Martin & Capra, 4 Federal Rules of Evidence Manual S 803-
74 (8th ed. 2002). We are convinced that the NICB report
upon which Heine relied is both necessary and reliable. It
is necessary because the database is the only practical way
to determine where a particular car was manufactured. It is
reliable because, as Heine testified without objection and
_________________________________________________________________

2. The District Court did not mention Fed. R. Evid. 803(17), but there is
good evidence that it contemplated that exception when overruling
Woods’s objection. The Court stated: "I’m admitting [Heine’s testimony]
because I find that the witness has testified that it’s accepted by law
enforcement agencies, relied upon by law enforcement agencies and
others in the industry for the information the VIN number conveys and
to those who know how to read them. And I find that this witness is
competent to give that testimony. I find that it has independent
reliability and I will therefore admit it." (Supp. App. 558-59.) Even if the
District Court did not have Rule 803(17) in mind, however, we may still
base our affirmance on that Rule. See Bernitsky v. United States, 620
F.2d 948, 950 (3d Cir. 1980) ("[I]t is well established that we are free to
affirm the judgment of the district court on any basis which finds
support in the record.").

                                6


the District Court subsequently found, the database is
accepted and relied upon by those in the industry and by
law enforcement agencies.

We also note that other courts have admitted similar
evidence in similar situations. The facts in Goudy, a
Seventh Circuit case, are particularly analogous to those in
the case at bar. There, the government sought to prove that
certain bank checks traveled in interstate commerce. An
FBI agent with several years’ experience in bank
investigations testified that the 1987 volume of Polk’s Bank
Directory indicated that banks with the routing prefix "16"
were located in Los Angeles, California. 792 F.2d at 674.
The district court admitted the directory into evidence
pursuant to Fed. R. Evid. 803(17), and the Seventh Circuit
affirmed, holding that an FBI agent "with several years’
experience in banking investigations" could use a directory
of bank routing numbers to show that a particular check
was presented for payment at a bank in California, and
that this evidence was sufficient to demonstrate interstate
transportation. Id. In Woods’s case, Heine, an FBI agent
with four years’ experience investigating interstate
commerce matters, testified that the NICB database
indicated that the vehicle with the minivan’s VIN was
manufactured in Tarrytown, New York. (Supp. App. at 763.)
Because we are satisfied that the NICB database is both
necessary and reliable, we conclude that it is precisely the
type of evidence that Rule 803(17) envisions. We will
therefore approve the District Court’s decision to admit
Heine’s testimony, and hence we will sustain Woods’s
carjacking conviction. The judgment of the District Court
will be affirmed.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                7